Citation Nr: 1614034	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for chronic liver disease due to hepatitis and hemochromatosis, resulting in a liver transplant. 


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1955 and from September 1956 to November 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  The hearing transcript is associated with the record.  This claim was previously remanded by the Board for additional development and readjudication in an August 2015 decision.  This development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, his in-service and recurrent hepatitis, in combination with his genetic hemochromatosis, caused chronic liver disease resulting in a liver transplant. 


CONCLUSION OF LAW

The criteria for a grant of service connection for chronic liver disease due to hepatitis and hemochromatosis, resulting in a liver transplant have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran asserts that his currently diagnosed chronic liver disease with liver transplant should be service-connected.  Specifically, he argues that his liver transplant was related to his in-service episodes of infectious hepatitis.  See April 2009 Form 9. 

The Veteran was hospitalized with infectious hepatitis with jaundice while he was in the military.  See October 1957 service treatment notes (STRs).  The hepatitis recurred in March 1962.  See March 1962 service lab results. 

The Veteran was first diagnosed with liver problems in December 2004 which resulted in a workup for abnormal liver function tests.  The Veteran was subsequently received a liver transplant in September 2005.  

The Veteran has a current diagnosis of chronic liver disease and was treated for infectious hepatitis in service.  The remaining question to establish service connection is nexus.  The Veteran received a VA examination in regard to his liver disease in January 2016.  Although the provider ultimately provided a negative nexus opinion, the provider stated that the Veteran's recurrence of hepatitis suggested that he likely contracted a viral type of hepatitis associated with chronicity.  A letter from the Veteran's private provider, Dr. T. B., received November 2015, provides a nexus opinion, stating: "the combination of [the Veteran's] excess iron accumulation associated with his single mutation and the concurrent chronic hepatitis... most likely caused his liver to fail of iron overload."  The biographical information for Dr. T.B. reflects that he is an expert in diagnosing and treating diseases of the liver.

Although there is substantial unfavorable medical evidence present in this case, the Board finds, after affording the Veteran the benefit of the doubt, that service connection for chronic liver disease is warranted.  As the VA examiner conceded that the Veteran likely suffered from chronic hepatitis with onset in service, and Dr. T.B. provided an opinion suggesting the Veteran's chronic hepatitis played a significant role in his subsequent liver failure - the nexus has been established.



ORDER

Subject to the regulations governing payment of monetary benefits, service connection for chronic liver disease due to chronic hepatitis and hemochromatosis, status post liver transplant, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


